Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Odessa Ghee appeals the district court’s order granting summary judgment to the Defendant in her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ghee v. Goodwill Indus., No. 1:09-cv-00251-JFM, 2009 WL 692115 (D.Md. Mar. 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.